           Case 1:02-cr-00348-LTS Document 160 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                   No. 02-CR-0348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 On June 2, 2005, the defendant was sentenced principally to a term of

imprisonment of 360 months. In a February 5, 2020, Order, this Court appointed counsel to

represent the defendant, set out a briefing schedule, and observed that the defendant appeared to

be eligible for a two level adjustment of his sentencing guidelines based on the recent

amendment to the drug guidelines, which would yield a range of 324 to 405 months’

imprisonment.

                 On March 5, 2020, the Government provided its submission, with defense

counsel’s following on March 20, 2020. The parties agree that the defendant is eligible for a

sentence reduction, and the Probation Department’s Supplemental Presentence Report confirms

that the defendant is eligible for the reduction.

                 Having considered the record in this case and the parties’ arguments, it is hereby

                 ORDERED that the defendant’s offense level is reduced to level 38, and his

custodial sentence is reduced to 324 months of imprisonment. All other aspects of the sentence

remain unchanged.




GANDIA ORTEGA - ORDER GRANTING MTN FOR REDUCTION OF SENTENCE.DOCX               VERSION MAY 27, 2020
                                               1
         Case 1:02-cr-00348-LTS Document 160 Filed 05/27/20 Page 2 of 2



              This Order resolves Docket Entry No. 145.


       SO ORDERED.

Dated: New York, New York
       May 27, 2020

                                                          _/s/ Laura Taylor Swain_____
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




GANDIA ORTEGA - ORDER GRANTING MTN FOR REDUCTION OF SENTENCE.DOCX         VERSION MAY 27, 2020
                                               2
